PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/340,253
Filing Date: 8 Apr 2019
Appellant(s): The Research Foundation for The State University of New York



__________________
Peter I. Bernstein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/4/22 and corrections filed 5/19/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/28/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 11-15, 18-22, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2012/0034587 A1 to Toly (hereinafter “Toly”) in view of US Patent No. 6,234804 B1 to Yong (hereinafter “Yong”).
In regards to claim 1, Toly discloses, “An anatomical model (Fig. 7 shows the anatomical model, para. 61 discussing the body model) comprising: 
a plurality of simulated bodily structures (Fig. 7 shows the anatomical model comprising a plurality of different organs and body structures such as a trachea, 148, ribs, 154, intestines, 122, para. 61-63 discussing the surgical trainer device, 100), the plurality of simulated bodily structures comprising: 
a thorax (Fig. 7 the chest portion of the device ranging from the trachea, 148, to the rib area, 154, the chest area is known as the thorax) comprising an internal cavity (para. 77 discussing the chest cavity, which would be the internal cavity which includes the lungs, 158, and heart, 164), an outermost surface (para. 80 discussing the mannequin system contains an rib cover, 156 which is understood to the muscle layer that covers and protects the ribs) and a plurality of ribs (Fig. 8 showing the plurality of ribs, 158); 
at least one membranous layer (para. 65 discussing the simulated human tissue 200 which is overlaid the whole anatomical model), wherein said at least one membranous layer is affixed to the outermost surface of said thorax (para. 65 discussing the simulated human tissue 200 which is overlaid the whole anatomical model, para. 77 discussing the intercostal muscle layer, 140 which is placed across the chest area, this layer is part of the sub-membranous layer which covers the thoracic area and is understood to be part of the simulated human tissue cover 200, and attaches to the outer most piece the rib cover, 156); 
and a heart (Fig. 8 drawing label 164 the simulated heart) comprising a pericardial sac (Fig. 8 drawing label 162 the pericardium) that substantially surrounds the heart (para. 82 discussing the simulated heart which is placed in the interior of the rib cage and contains a pericardium surrounding the heart), wherein said heart is located within said internal cavity and is affixed to the internal cavity (para. 82 discussing the heart bloc, 161, is placed in the interior portion of the rib cage, 154, otherwise known as inside the chest cavity).”
Toly lacks specifically disclosing, however, Yong discloses, the heart formed of a substantially solid material (column 3, lines 8-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the substantially solid material heart of Yong into the system of Toly as both hearts allow for blood flow, and as such, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

In regards to claim 2, Toly discloses, “The system of claim 1, further comprising: at least one lung within the internal cavity (Fig. 8 drawing label 158, para. 81 the lungs are placed in between the rib area), wherein the lung comprises at least one bronchus operably connected to the at least one lung (para. 81 the bronchial/trachea tube 148 is connected to the lungs, the bronchial portion would be the bottom half of the tube the piece that actually connects to the lung device (not shown); and a trachea within the internal cavity (Fig. 7 drawing label 148, para. 78 discussing the plastic tube used to model the human trachea, this extends to the internal cavity portion of the anatomical model), wherein the trachea operably connects to the at least one bronchus (para. 81 discusses the bronchial/tracheal tube 148, under broadest reasonable interpretation the plastic tube, 148 is understood to be the tracheal tube, 148, on the top portion and then when it branches to connect to the lungs (not shown) the branch and connection portions are understood to be the bronchial portions).”

In regards to claim 4, Toly discloses, “The model of claim 1, wherein said at least one simulated membranous layer comprises a skin layer (Fig. 2 drawing label 222 the skin layer) and a subcutaneous layer (Fig. 2 drawing label 206, para. 67 discusses the outer layer skin, 222 will have an underlying layer of subcutaneous fat 206 and other subcutaneous layers which under broadest reasonable interpretation are understood to be the layers under the skin).”

In regards to claim 5, Toly discloses, “The model of claim 4, wherein said subcutaneous layer comprises an adipose layer (para. 67 discussing the subcutaneous fat layer, 206, this subcutaneous fat under broadest reasonable interpretation is understood to be the adipose tissue).”

In regards to claim 6, Toly discloses, “The model of claim 4, wherein said at least one simulated membranous layer further comprises a muscle layer (para. 69 discussing under the skin layer there is a muscle layer 212).”

In regards to claim 7, Toly discloses, “The model of claim 4, wherein said at least one simulated membranous layer comprises an adipose layer and a muscle layer (para. 60 discussing the system containing sub-membranous tissue such as fat and muscle, Fig. 2 shows the skin layer 222, and the multiple sub-membranous layers including the muscle layer, 212, and the fat layer 206).”

In regards to claim 8, Toly discloses, “The model of claim 4, wherein the skin layer is about 1 mm thick (para. 66 discussing that the skin layer is 2mm thick, under broadest reasonable interpretation this would read on about 1mm thick).”

In regards to claim 11, Toly discloses, “The model of claim 7, wherein said skin layer is adhered to said adipose layer (Fig. 2 shows the skin layer 222 and then under the skin attached is the fat layer, 206), and wherein said adipose layer is adhered to the muscle layer (para. 68-70 the fat layer, 206, is attached to the muscle layer, 212 using the rectus sheath connective tissue layers, 226).”

In regards to claim 12, Toly discloses, “The model of claim 4, wherein said skin layer is adhered to a first surface of the subcutaneous layer (para. 67 discussing the skin layer, 222, attaches to the fat layer, 206), and wherein a second surface of said subcutaneous layer is adhered to the muscle layer (para. 77 discussing the intercostal muscle layer, 140 which is an additional layer of muscle placed over the chest cavity, this is understood to attach to the simulated tissue layer that covers the mannequin system, para. 65 discusses the simulated human tissue used to cover the mannequin), wherein said muscle layer is adhered to the outermost surface of said thorax (para. 77 the intercostal muscle layer, 170, attaches to the chest cavity).”

In regards to claim 13, Toly discloses, “The model of claim 1, further comprising an intercostal space between each of said plurality of ribs each of which is substantially the same as an intercostal space between each of a plurality of ribs of an infant human of about 0.5 kg to about 3.5 kg (para. 80 discusses the rib cage 154 being made of a unitary construction of thermoplastic, which under broadest reasonable interpretation is understood that the intercostal space between each of the ribs is the same, para. 61 discusses the anatomical model may represent the size of a small child or infant, under broadest reasonable interpretation it would be understood that the chest diameters and the space between the ribs would be similar to that of an infant).”
In regards to claim 14, Toly discloses, “The model of claim 1, wherein the pericardial sac is configured to contain a fluid in a space formed between the innermost surface of the pericardial sac and the outermost surface of said heart (para. 82 discussing the pericardial sac is filled with simulated blood, para. 86 the trainer enables the user to practice pericardiocentesis the process of removing fluid when too much fluid builds up in the pericardial sac).”

In regards to claim 15, Toly discloses, “An anatomical model (Fig. 7 shows the anatomical model, para. 61 discussing the body model)  comprising: 
a plurality of simulated bodily structures (Fig. 7 shows the anatomical model comprising a plurality of different organs and body structures such as a trachea, 148, ribs, 154, intestines, 122, para. 61-63 discussing the surgical trainer device, 100), the plurality of simulated bodily structures comprising: 
a thorax (Fig. 7 the chest portion of the device ranging from the trachea, 148, to the rib area, 154, the chest area is known as the thorax) comprising an internal cavity (para. 77 discussing the chest cavity, which would be the internal cavity which includes the lungs, 158, and heart, 164), an outermost surface (para. 80 discussing the mannequin system contains an rib cover, 156 which is understood to the muscle layer that covers and protects the ribs) and a plurality of ribs (Fig. 8 showing the plurality of ribs, 158); 
at least one membranous layer (para. 65 discussing the simulated human tissue 200 which is overlaid the whole anatomical model), wherein said at least one membranous layer is affixed to the outermost surface of said thorax (para. 65 discussing the simulated human tissue 200 which is overlaid the whole anatomical model, para. 77 discussing the intercostal muscle layer, 140 which is placed across the chest area, this layer is part of the sub-membranous layer which covers the thoracic area and is understood to be part of the simulated human tissue cover 200, and attaches to the outer most piece the rib cover, 156); 
at least one lung within the internal cavity (Fig. 8 drawing label 158, para. 81 the lungs are placed in between the rib area), wherein the lung comprises at least one bronchus operably connected to the at least one lung (para. 81 the bronchial/trachea tube 148 is connected to the lungs, the bronchial portion would be the bottom half of the tube the piece that actually connects to the lung device (not shown)); and 
a trachea within the internal cavity (Fig. 7 drawing label 148, para. 78 discussing the plastic tube used to model the human trachea, this extends to the internal cavity portion of the anatomical model), wherein the trachea operably connects to the at least one bronchus (para. 81 discusses the bronchial/tracheal tube 148, under broadest reasonable interpretation the plastic tube, 148 is understood to be the tracheal tube, 148, on the top portion and then when it branches to connect to the lungs (not shown) the branch and connection portions are understood to be the bronchial portions); and 
a heart (Fig. 8 drawing label 164 the simulated heart) comprising a pericardial sac (Fig. 8 drawing label 162 the pericardium) that substantially surrounds the heart (para. 82 discussing the simulated heart which is placed in the interior of the rib cage and contains a pericardium surrounding the heart), wherein said heart is located within said internal cavity and is affixed to the internal cavity (para. 82 discussing the heart bloc, 161, is placed in the interior portion of the rib cage, 154, otherwise known as inside the chest cavity).”
Toly lacks specifically disclosing, however, Yong discloses, the heart formed of a substantially solid material (column 3, lines 8-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the substantially solid material heart of Yong into the system of Toly as both hearts allow for blood flow, and as such, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

In regards to claim 18, Toly discloses, “The model of claim 15, wherein said at least one simulated membranous layer comprises a skin layer (Fig. 2 drawing label 222 the skin layer) and a subcutaneous layer (Fig. 2 drawing label 206, para. 67 discusses the outer layer skin, 222 will have an underlying layer of subcutaneous fat 206 and other subcutaneous layers which under broadest reasonable interpretation are understood to be the layers under the skin).”

In regards to claim 19, Toly discloses, “The model of claim 18, wherein said subcutaneous layer comprises an adipose layer (para. 67 discussing the subcutaneous fat layer, 206, this subcutaneous fat under broadest reasonable interpretation is understood to be the adipose tissue).”

In regards to claim 20, Toly discloses, “The model of claim 18, wherein said at least one simulated membranous layer further comprises a muscle layer (para. 69 discussing under the skin layer there is a muscle layer 212).”

In regards to claim 21, Toly discloses, “The model of claim 18, wherein said at least one simulated membranous layer comprises an adipose layer and a muscle layer (para. 60 discussing the system containing sub-membranous tissue such as fat and muscle, Fig. 2 shows the skin layer 222, and the multiple sub-membranous layers including the muscle layer, 212, and the fat layer 206).”

In regards to claim 22, Toly discloses, “The model of claim 18, wherein the skin layer is about 1 mm thick (para. 66 discussing that the skin layer is 2mm thick, under broadest reasonable interpretation this would read on about 1mm thick).”

In regards to claim 25, Toly discloses, “The model of claim 18, wherein said skin layer is adhered to a first surface of the subcutaneous layer (para. 67 discussing the skin layer, 222, attaches to the fat layer, 206), and wherein a second surface of said subcutaneous layer is adhered to the muscle layer (para. 77 discussing the intercostal muscle layer, 140 which is an additional layer of muscle placed over the chest cavity, this is understood to attach to the simulated tissue layer that covers the mannequin system, para. 65 discusses the simulated human tissue used to cover the mannequin), wherein said muscle layer is adhered to the outermost surface of said thorax (para. 77 the intercostal muscle layer, 170, attaches to the chest cavity).”

In regards to claims 27 and 29, Toly lacks specifically disclosing, however, Yong discloses wherein the heart is removable (column 9, lines 6-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heart of Yong into the system of Toly because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toly, Yong, and in further view of US Publication No. 2013/0108999 A1 to Gillies et al. (hereinafter “Gillies”).
In regards to claim 3, the system of Toly discloses the above mentioned, but fails to disclose, “wherein said model comprises two lungs each of which is located on opposing sides of the heart.” Gillies teaches, “wherein said model comprises two lungs each of which is located on opposing sides of the heart (Fig. 4 showing the chest model, 400, wherein the lungs 420 and 430, are on each side of the heart, 440, para. 66 discusses the in vitro model of the chest system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model having the placement of the heart in between the lungs, as taught by Gillies, with anatomical model of Toly, for the purpose of creating a training system which simulates the correct anatomical location of the bodily organs. 

In regards to claim 17, the system of Toly discloses the above mentioned, but fails to disclose, “wherein said model comprises two lungs each of which is located on opposing sides of the heart.” Gillies teaches, “wherein said model comprises two lungs each of which is located on opposing sides of the heart (Fig. 4 showing the chest model, 400, wherein the lungs 420 and 430, are on each side of the heart, 440, para. 66 discusses the in vitro model of the chest system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model having the placement of the heart in between the lungs, as taught by Gillies, with anatomical model of Toly, for the purpose of creating a training system which simulates the correct anatomical location of the bodily organs. 

Claims 9, 10, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Toly, Yong, and further view of US Publication No. 2015/0031008 A1 to Black et al. (hereinafter “Black”).
In regards to claim 9, Toly discloses the above mentioned, but fails to disclose, “wherein said adipose layer is between 0.5 mm and 5.0 mm thick (para. 43 discussing the fat layer 44 is approximately 1mm thick).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the thickness of the adipose tissue, as taught by Black, with anatomical model of Toly, for the purpose of creating a training system which simulates an anatomically correct estimate of adipose tissue in the body at the subcutaneous layers. 

In regards to claim 10, Toly discloses the above mentioned, but fails to disclose, “wherein said muscle layer is about 1 mm thick.”  Black teaches, “wherein said muscle layer is about 1 mm thick (para 43 discussing the muscle layer, 48 being about 1mm thick).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the thickness of the adipose tissue, as taught by Black, with anatomical model of Toly, for the purpose of creating a training system which simulates an anatomically correct estimate of muscle tissue in the body at the subcutaneous layers.

In regards to claim 23, Toly discloses the above mentioned, but fails to disclose, “wherein said adipose layer is between 0.5 mm and 5.0 mm thick (para. 43 discussing the fat layer 44 is approximately 1mm thick).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the thickness of the adipose tissue, as taught by Black, with anatomical model of Toly, for the purpose of creating a training system which simulates an anatomically correct estimate of adipose tissue in the body at the subcutaneous layers. 

In regards to claim 24, Toly discloses the above mentioned, but fails to disclose, “wherein said muscle layer is about 1 mm thick.”  Black teaches, “wherein said muscle layer is about 1 mm thick (para 43 discussing the muscle layer, 48 being about 1mm thick).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the thickness of the adipose tissue, as taught by Black, with anatomical model of Toly, for the purpose of creating a training system which simulates an anatomically correct estimate of muscle tissue in the body at the subcutaneous layers.

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Toly, Yong, and further view of US Publication No. 2018/0315347 A1 (and provisional application No. 62/160,501) to Zhu et al. (hereinafter “Zhu”).
In regards to claims 26 and 28, Toly lacks specifically disclosing, however, Zhu discloses wherein the heart is comprised of a foam or a clay (paragraph [0077] of the publication, and paragraph [0076] of the provisional application disclose a model heart being constructed of foam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heart of Zhu into the system of Toly because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

 (2) Response to Argument

I. The combination of Toly and Yong is proper and discloses the limitation “substantially solid material”. 
Appellant argues that “substantially solid material” is limited to mean “being without an internal cavity”.  Appellant relies on Merriam-Webster to use one definition of the word “solid” which has many different definitions to limit the meaning of the claims.  However, Appellant’s own specification provides no limit and/or specific definition to the word “solid”.  
Several other definitions provided by Merriam-Webster include: having, involving, or dealing with three dimensions or with solids; of good substantial quality or kind (e.g., made firmly and well); and of uniformly close and coherent texture (e.g., not loose or spongy).  Several different definitions may apply to the word “solid” since Appellant’s own specification is not defining the term, and the claims are not limiting the term to mean “without an internal cavity”.  
Furthermore, Appellant’s specification defines the word “substantially” to mean a near complete lack of an action, characteristic, property, state, structure, item or result.  “Near complete” is not 100 percent.  
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., “being without an internal cavity”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Appellant argues that Yong fails to disclose a heart element formed of a substantially solid material.  However, the Examiner respectfully disagrees.  The term "solid" is not given any special definition in the claims, thus it can be interpreted as “of good substantial quality or kind (e.g., made firmly and well)”.  The heart described by Yong meets this definition.  Yong specifically teaches a “relatively thick-walled material is preferred for the heart to simulate the appropriate resistance for manipulation and definition during surgery…” in at least column 3, lines 30-39.  
In addition, a substantially solid heart made of foam or clay is also addressed in claims 26 and 28 where the structure is clearly defined.  In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the substantially solid material heart of Yong into the system of Toly as both hearts allow for blood flow, and as such, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
 /XUAN M THAI/ Supervisory Patent Examiner, Art Unit 3715 
                                                                                                                                                                                                  
/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.